--------------------------------------------------------------------------------

Exhibit 10.1



December 31, 2018


USA Technologies, Inc.
100 Deerfield Lane
Suite 300
Malvern, PA  19355
Attention: Priyanka Singh



 
Re:
CONSENT TO EXTENSION



Dear Sir or Madam:


We refer to that certain Credit Agreement, dated as of November 9, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among USA Technologies, Inc., a Pennsylvania corporation
(the “Borrower”), the other Loan Parties party thereto (together with the
Borrower, the “Loan Parties”), the lenders party thereto from time to time (the
“Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders.  Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Credit
Agreement.


The Loan Parties have requested that the Administrative Agent consent to an
extension of the delivery of the Borrower’s audited financial statements for the
fiscal year ended June 30, 2018, the unaudited financial statements for the
fiscal quarter ended September 30, 2018, and the related compliance certificates
required to be delivered pursuant to Section 5.01(a), (b) and (c), as
applicable, of the Credit Agreement to February 15, 2019 (collectively, the
“Specified Extension”).


At your request and subject to the terms and conditions of this letter
agreement, the Administrative Agent and the Lenders consent to the Specified
Extension.  As a condition to such consent, the Loan Parties hereby agree that
the Applicable Rate shall continue to be set at Category 1 until at least the
date that the unaudited financial statements and related compliance certificate
required to be delivered pursuant to Sections 5.01(b) and (c) with respect to
the fiscal quarter ending September 30, 2018, are delivered to the
Administrative Agent.


In consideration of the Specified Extension, the Loan Parties agree that with
respect to each of the fiscal months ending (i) October 31, 2018 and November
30, 2018, that on or before January 10, 2019, and (ii) December 31, 2018, that
on or before February 7, 2019, they shall deliver an unaudited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal month and the then elapsed
portion of current fiscal year, setting forth in each case in comparative form
the figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal yearend audit adjustments and the absence of
footnotes.  The failure to comply with the foregoing sentence will constitute an
immediate Event of Default under the Credit Agreement.



--------------------------------------------------------------------------------

Each of the Loan Parties hereby (a) agrees that no Default or Event of Default
exists as of the date hereof, (b) reaffirms all of its obligations and covenants
under the Credit Agreement and the other Loan Documents to which it is a party,
(c) restates and renews each and every representation and warranty heretofore
made by it in the Credit Agreement and the other Loan Documents as fully as if
made on the date hereof (except with respect to representations and warranties
made as of an expressed date, in which case such representations and warranties
shall be true and correct as of such date) and (d) agrees that none of its
respective obligations and covenants shall be reduced or limited by the
execution and delivery of this letter agreement.


This letter agreement shall not become effective until (a) each of the Loan
Parties and the Administrative Agent have executed and delivered this letter
agreement to the Administrative Agent, and (b) the Loan Parties shall have paid
to the Administrative Agent, for the benefit of the Lenders, a non-refundable
extension fee of $51,875.00 in immediately available funds.  Except for the
consents set forth above, the text of the Credit Agreement and all other Loan
Documents shall remain unchanged and in full force and effect.  This letter
agreement shall not constitute an amendment to of any other provision of the
Credit Agreement or any other Loan Document. The Specified Extension is a
one-time consent and shall not be construed as an agreement to consent to any
future event. No consent by the Administrative Agent or the Lenders under the
Credit Agreement or any other Loan Document is granted or intended except as
expressly set forth herein.  Except as set forth herein, the consents agreed to
herein shall not constitute a modification of the Credit Agreement or any of the
other Loan Documents, or a course of dealing with the Administrative Agent and
the Lenders at variance with the Credit Agreement or any of the other Loan
Documents, such as to require further notice by the Administrative Agent or the
Lenders to require strict compliance with the terms of the Credit Agreement and
the other Loan Documents in the future.  This letter agreement shall be a “Loan
Document” for all purposes under the Credit Agreement. This letter agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.  This letter agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute but one and the same instrument. 
Delivery by one or more parties hereto of an executed counterpart of this letter
agreement via facsimile, telecopy, or other electronic method of transmission
pursuant to which the signature of such party can be seen (including, without
limitation, Adobe Corporation’s Portable Document Format) shall have the same
force and effect as the delivery of an original executed counterpart of this
letter agreement.  Any party delivering an executed counterpart of this letter
agreement by facsimile or other electronic method of transmission shall also
deliver an original executed counterpart to the Administrative Agent, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this letter agreement.


[remainder of page intentionally left blank; signature pages follow]



--------------------------------------------------------------------------------

BORROWER:
USA TECHNOLOGIES, INC.
        By:
/s/ Stephen P. Herbert

  Name:
Stephen P. Herbert
  Title:
Chairman and Chief Executive Officer



[USAT - CONSENT LETTER]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND SOLE LENDER:



 
JPMORGAN CHASE BANK, N.A.
        By:
 /s/Eleftherios J. Karsos

  Name:
Eleftherios Karsos
  Title:
Authorized Officer



[USAT - CONSENT LETTER]



--------------------------------------------------------------------------------

CONSENT, REAFFIRMATION, AND AGREEMENT OF GUARANTORS


Each of the undersigned (a) acknowledges receipt of the foregoing consent (the
“Agreement”); (b) consents to the execution and delivery of the Agreement; and
(c) reaffirms all of its obligations and covenants under the Credit Agreement
(as defined in the Agreement) and all of its other obligations under the Loan
Documents to which it is a party, and, agrees that none of its obligations and
covenants shall be reduced or limited by the execution and delivery of the
Agreement or any of the other instruments, agreements or other documents
executed and delivered pursuant thereto.


This Consent, Reaffirmation, and Agreement of Guarantors (this “Consent”) may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  This Consent may be executed by
each party on separate copies, which copies, when combined so as to include the
signatures of all parties, shall constitute a single counterpart of the Consent.


As of December 31, 2018



 
STITCH NETWORKS CORPORATION
        By:
/s/ Stephen P. Herbert

  Name:
Stephen P. Herbert
  Title:
Chairman and Chief Executive Officer




 
USAT CAPITAL CORP, LLC
      By:
/s/ Stephen P. Herbert

  Name:
Stephen P. Herbert
  Title:
Chairman and Chief Executive Officer




 
CANTALOUPE SYSTEMS, INC.
      By:
/s/ Stephen P. Herbert

  Name:
Stephen P. Herbert
  Title:
Chairman and Chief Executive Officer





[USAT - CONSENT LETTER]

--------------------------------------------------------------------------------